 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emilydeleonlaw@gmail.com

 5   Attorney for:
     HECTOR TERRASAS-FELIX
 6

 7                                  UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 1:18-CR-00186-DAD-BAM
11                      Plaintiff
12    HECTOR TERRASAS-FELIX,
13                      Defendants.                   STIPULATION AND ORDER TO CONTINE
                                                      CHANGE OF PLEA HEARING
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
16   DROZD; AND LAURA WITHERS, ASSISTANT UNITED STATES ATTORNEY:
17
            COMES NOW Defendant, HECTOR TERRASAS-FELIX, by and through his attorney
18
     of record, EMILY DELEON, hereby requesting that the change of plea hearing currently set for
19
     Tuesday, January 22, 2019 be continued to February 11, 2019 at 10:00 a.m.
20
            Defense counsel has a scheduling conflict on January 22, 2019. The Government joins in
21
     the request for this continuance. The defense has provided the Government with a signed plea
22
     agreement.
23
            The parties also agree the delays resulting from the continuance shall be excluded in the
24
     interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1) based on the need for
25
     ongoing defense preparation and continuity of counsel.
26
     ///
27
     ///
28
                                                      1
 1

 2
     IT IS SO STIPULATED.
 3                                                                 Respectfully Submitted,
     DATED: 01/03/2019                                             /s/ Emily Deleon______
 4                                                                 EMILY DELON
                                                                   Attorney for Defendant
 5
                                                                   HECTOR TERRASAS-FELIX
 6

 7
     DATED: 01/03/2019                                             /s/Laura Withers____
 8                                                                 Laura Withers
 9                                                                 Assistant U.S. Attorney

10

11
                                                  ORDER
12

13          IT IS SO ORDERED that the change of plea hearing set for January 22, 2019 be

14   continued to February 11, 2019 at 10:00 a.m. The Court finds that the period of delay is

15   excludable for defense preparation and continuity of counsel, and the Court finds that the ends of

16   justice outweigh the best interest of the public and defendant in a speedy trial.

17   IT IS SO ORDERED.
18
        Dated:     January 3, 2019
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
